DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               GARY BURKE,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                      Nos. 4D19-208 & 4D19-220

                               [March 26, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Timothy L. Bailey, Judge; L.T. Case Nos.
11-2775 CF10A and 15-2945 CF10A.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.